DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dunkle et al. (US Publication 2002/0175511).
In regards to claims 1-3, Dunkle et al. discloses the claimed limitations including an airbag cushion, comprising:
a first fabric piece;
a second fabric piece; and,

a first leg extending to a tip; and
a second leg extending to the tip, wherein the airbag cushion is configured such that a line intersecting the first leg and the second leg at a first angle, the first angle being defined halfway between the first leg and the second leg, is aligned with at least one directional load force to be experienced by the tear stitch during deployment of the airbag cushion (Reference is made to Figures 5-9 and Paragraph 0030);
wherein a second angle defined between the first leg and the second leg is between about 10 degrees and about 120 degrees;
wherein the second angle is between about 20 degrees and about 45 degrees (Examiner notes that the terminology “between about xx degrees and about yy degrees” does not have an established range for qualifying the limits on “about”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-8, 14-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dunkle et al. in view of Kalandek et al. (US Publication .
In regards to claims 14-18, Dunkle et al. discloses the claimed limitations including a method for applying a tear stitch to an airbag cushion, the method comprising the steps of:
positioning a first fabric portion adjacent to a second fabric portion (Reference is made to Figures 5-9);
applying a tear stitch (132) to couple the first fabric portion to the second fabric portion, wherein the tear stitch comprises a pointed tip defined by interconnecting legs; and
generating a force to sever the tear stitch and separate the first fabric portion from the second fabric portion, at least an initial portion of the force being in a direction at least substantially aligned with a line intersecting the interconnecting legs along an angle at a midpoint therebetween (Reference is made to Figures 5-9 and Paragraph 0030);
wherein the step of positioning a first fabric portion adjacent to a second fabric portion comprises positioning the first fabric portion in an overlapping configuration vis-a-vis the second fabric portion (Reference is made to Figures 2-9);
wherein the step of positioning a first fabric portion adjacent to a second fabric portion comprises positioning the first fabric portion in an edge-to-edge configuration vis-a-vis the second fabric portion (Reference is made to Figure 4);
wherein the force is part of a directional load zone comprising a series of directional forces directed towards the pointed tip, wherein the directional load zone 
wherein both of the angles between each of the opposing borders and an adjacent leg of the interconnecting legs are at least 120 degrees (Reference is made to Figures 3 and 9).

In regards to claims 4-8, 14-18 and 20, Dunkle et al. discloses the claimed limitations excluding a repeating pattern.
Kalandek et al. and Yamataki both disclose zig-zag/chevron patterned tear seams.
Additionally Brown et al. discloses a sewing machine with selectable standard stitch patterns which includes various patterns inclusive of the chevron and a substantially sinusoidal shape opposed to the plurality of tips (Reference is made to Figure 1; In the grid of 6x3 options the bottom row two leftmost column options both have tips opposed to substantially sinusoidal waves).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the stitching of Dunkle et al. in view of the teachings of several teachings of the relevant stitching art inclusive of Kalandek et al., Yamataki and Brown et al. to include a repeated pattern in zig-zag/chevron patter or any of the other commonly known and utilized stitching patterns since they are old and well known .

Claim(s) 9-10, 12 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dunkle et al. in view of Kalandek et al. (US Publication 2017/0334389), Yamataki (US Publication 2012/0169034) and Brown et al. (US Patent 4,815,406), as applied to claim 14 above for claim 21, and further in view of Moriset (US Patent 5,308,113). 
In regards to claims 9-10 and 12, Dunkle et al. discloses the claimed limitations including an airbag cushion, comprising:
a first fabric portion;
a second fabric portion; and
tear stitching coupling the first fabric portion with the second fabric portion, wherein the tear stitching comprises a pattern, the pattern comprising a chevron shape having a plurality of legs interconnected by opposing legs;
wherein the airbag cushion is configured such that at least some of the initial directional load forces to be experienced by the tear stitching during deployment of the airbag cushion are aligned with each line of a plurality of lines intersecting each pair of adjacent legs of the plurality of legs at midpoints between each of the adjacent legs (Reference is made to Figures 5-9 and Paragraph 0030);
wherein the tear stitching is configured to rupture upon deployment of the airbag cushion;

wherein the first fabric portion is positioned in the same plane as the second fabric portion;
wherein the airbag cushion is configured such that at least some of the directional load forces to be experienced by the tear stitching during deployment of the airbag cushion are aligned with each line of a plurality of lines intersecting each pair of adjacent legs of the plurality of legs at midpoints between each of the adjacent legs (Reference is made to Paragraph 0030).

In regards to claims 9-10 and 12, Dunkle et al. discloses the claimed limitations excluding a repeating pattern.
Kalandek et al. and Yamataki both disclose zig-zag/chevron patterned tear seams.
Additionally Brown et al. discloses a sewing machine with selectable standard stitch patterns which includes various patterns inclusive of the chevron and a substantially sinusoidal shape opposed to the plurality of tips (Reference is made to Figure 1; In the grid of 6x3 options the bottom row two leftmost column options both have tips opposed to substantially sinusoidal waves).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the stitching of Dunkle et al. in view of the teachings of several teachings of the relevant stitching art inclusive of Kalandek et al., Yamataki and 

In regards to claims 9-10, 12 and 21, Dunkle et al. in view of Kalandek et al., Yamataki and Brown et al. discloses the claimed limitations excluding separate pieces of fabric.
Moriset discloses that it is known to utilize separate pieces of fabric including at least a first (50) and a second piece (52) of fabric and tear stitching joining the separate pieces (Reference is made to Figures 1-2 and Column 6, lines 20-66).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the apparatus of Dunkle et al. in view of Kalandek et al., Yamataki and Brown et al. since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art and in view of the teachings of Moriset which discloses a multi-piece inflation controlling member as being a known manner of construction ensuring secure connections to the airbag while providing for both controlled deployment and control of the final dimension of the airbag along the controlling member.
Response to Arguments
Applicant's arguments filed June 18, 2021 have been fully considered but they are not persuasive.  Examiner maintains the previous rejection is proper.

In regards to the rejection under 35 U.S.C. 112, the rejection has been removed in light of the disclosure of paragraph 0023.  Examiner notes that the terminology has and will continue to be given broadest reasonable interpretation in light of the specification.
In regards to claims 1-8, 14-18 and 20, the limitations do not require the fabric pieces to be separate, nor are pieces inherently separate as under broadest reasonable interpretation in light of the specification.  The terms “portions” and “pieces” are utilized to reference the same structure and the terminology “separate” is specifically invoked to clarify when pieces are discontinuous.
In regards to the terminology “initial”, Figures 2-4 of Dunkle et al. are no longer referenced in the rejection; however Figures 5-9 of Dunkle et al. read on the claim limitations as detailed above.
In regards to the terminology “separate”, the amendments necessitated the new ground(s) of rejection which include the Moriset reference and obviousness teachings.
In regards to the arguments pertaining to “permanent stitches” and V-shaped or W-shaped tear seams, the arguments are not persuasive as the teaching was regarding stitch patterns.  This does not over-ride the already disclosed tear stitching in the Dunkle et al. base reference.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY J GOODEN JR whose telephone number is (571)272-5135.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Barry Gooden Jr./Primary Examiner, Art Unit 3616                                                                                                                                                                                                        
BARRY GOODEN JR
Primary Examiner
Art Unit 3616